Opinion by

Greene, J.
E. Hall claimed a deed of the county judge, of Potawatamie county, for a lot in Coun cil Bluffs. The claim was resisted by McMahan and Williams, and the county judge decided that they were the rightful claimants. Hall appealed to the district court; On motion, the appeal and proceedings were dismissed. This is claimed to be erroneous.
The county court is specially limited in jurisdiction, and has not authority to adjudicate questions affecting. land-title. In the present case, the county judge was only authorized to act as trustee for the claimants of lots at.Council Bluffs, and was not invested with judicial authority, to determine questions of title in relation to those lote; His authority then, in relation to the matter before Mm# *377was exclusively ministerial, and as title adjudications were not within the jurisdiction prescribed for county courts, the proceeding was unauthorized. He was merely authorized to act as trustee ex oficio. The proceeding, not being within the limited power of that court, and extra judicial as indicated prima facie by the record, we conclude that the appeal and proceeding were properly dismissed.
G, E. Stone, .for appellant
Clarke, andJStarr-, for appellee.
Judgment affirmed.